— In an action on six promissory notes, plaintiff appeals from: (1) an order of the Supreme Court, Nassau County, dated September 13, 1960, denying its *685motion for summary judgment; and (2) from an order of said court, dated October 24, 1960, granting reargument and on reargument adhering to the original decision. Order, dated October 24, 1960, affirmed, without costs. The record discloses issues of fact which may not be determined on a motion for summary judgment. Appeal from order, dated September 13, 1960, dismissed, without costs. That order was superseded by the latter order granting reargument (Matter of Saetta, 13 A D 2d 506). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.